This action was brought by J.H. Ginden to obtain a deed to lots 40 and 41 in block 23 in the original town site of Oklahoma City. The city sold the property to Abe Herskowitz. At a trial judgment was rendered for defendant, and plaintiff appeals.
After the appeal was lodged in this court plaintiff applied for a supersedeas bond, which was denied. On February 20, 1945, after the appeal was lodged in this court on February 12, 1945, the defendant deeded the property to Abe Herskowitz.
The defendant has filed a motion to dismiss for the reason that the question is moot. The motion to dismiss must be sustained. Maxwell v. City of Tulsa, 145 Okla. 155, 292 P. 66; Westgate Oil Co. v. Refineries Production Co., 172 Okla. 260,44 P.2d 993; In re Protest against Referendum Petition No. 5,185 Okla. 393, 92 P.2d 374; Resler v. Green, 177 Okla. 499,61 P.2d 191.
The appeal is dismissed.